 Case 1:21-mj-00027-MJA Document 13 Filed 03/16/21 Page 1 of 3 PageID #: 30




                     UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                            AT CLARKSBURG

UNITED STATES OF AMERICA,

               Plaintiff,

        V.                                       CASE NO. 1:21MJ27


GEORGE PIERRE TANIOS,

               Defendants.

                MOTION TO CONTINUE DETENTION HEARING

       Comes now, the Defendant, George Pierre Tanios, through his attorney, Elizabeth

B. Gross, Assistant Federal Public Defender, and moves this Honorable Court, to continue

the detention hearing currently scheduled for Thursday, March 18, 2021, in Clarksburg,

West Virginia. In support, Defendant states the following:

       Mr. Tanios appeared in front of United States Magistrate Judge Aloi on March 15,

2021 for an initial appearance. Mr. Tanios briefly met with undersigned counsel prior to

the hearing. Mr. Tanios requested to have his preliminary and detention hearing here, in

the Northern District of West Virginia, where he resides, instead of in the District of

Columbia.

       In order for undersigned to meet with Mr. Tanios and prepare for the requested

hearing, undersigned needs an extension of time until Monday, March 22, 2021.

Undersigned believes this additional time will allow for Mr. Tanios to prepare for his

hearing effectively.



                                            1
 Case 1:21-mj-00027-MJA Document 13 Filed 03/16/21 Page 2 of 3 PageID #: 31




       Mr. Tanios understands he has a right to his hearing on the date the Court originally

scheduled for Thursday, March 18, 2021, however, Mr. Tanios also understands it is in his

best interest to allow counsel the additional time to prepare for the most effective hearing.

        WHEREFORE, Mr. Tanios respectfully asks this court to continue the detention

 hearing for Monday, March 22, 2021.



                                           Respectfully submitted,

                                           GEORGE PIERRE TANIOS




 By:    /s/ Elizabeth B. Gross
        Elizabeth B. Gross
        WV State Bar No. 11567
        Federal Public Defender
        Office 230 West Pike Street,
        Suite 360
        Clarksburg, West Virginia 26302
        Tel. (304) 622-3823
        Fax. (304) 622-4631
        E-Mail: Beth_gross@fd.org




                                             2
 Case 1:21-mj-00027-MJA Document 13 Filed 03/16/21 Page 3 of 3 PageID #: 32




                          CERTIFICATION OF SERVICE

      I hereby certify that on March 16, 2021, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the Northern District of West

Virginia, which will send notification of such filing to the following CM/ECF user:


                                Sarah Wagner, AUSA
                            United States Attorney’s Office
                                    Wheeling, WV



By:   s/ Elizabeth B. Gross
      Elizabeth B. Gross
      WV State Bar No. 11567
      Federal Public Defender Office
      230 West Pike Street, Suite 360
      Clarksburg, West Virginia 26302
      Tel. (304) 622-3823
      Fax. (304) 622-4631
      E-Mail: Beth_Gross@fd.org




                                            3
